       Case 1:18-cv-00997-APM Document 49-1 Filed 10/07/19 Page 1 of 1



                United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                    ____________


No. 19-5058                                               September Term, 2018
                                                                    1:18-cv-00997-APM
                                                 Filed On: August 6, 2019 [1800935]
Marcus Christopher Gaskins,

              Appellant

      v.

Neil Chatterjee, Chairman of the Federal
Energy Regulatory Commission,

              Appellee

                                       ORDER

       By orders filed March 15, 2019 and May 10, 2019, appellant was directed to file
certain documents no later than July 1, 2019. To date none of the documents have
been filed. Upon consideration of the foregoing, it is

      ORDERED that this case be dismissed for lack of prosecution. See D.C. Cir.
Rule 38.

      The Clerk is directed to issue the mandate in this case by September 20, 2019.

                                                        FOR THE COURT:
                                                        Mark J. Langer, Clerk

                                                BY:     /s/
                                                        Laura M. Chipley
                                                        Deputy Clerk
